DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).  The provisional application does not provide explicit support for the following limitations:
“hairbrush bristles emerging outwardly” of the heating plate (Claim 1)
“wherein said fluid is in the form of drops” (Claim 1)
“a heating plate…on the front exterior surface” (Claim 1)
“said base mounted to said heating plate and to said fluid encasement” (Claim 3)
“said fluid encasement is positioned within an interior space of the hairbrush head” (Claim 4)
“wherein said holes are arranged along each of said four edges of said heating plate” (Claim 8)
“wherein said base comprises at least one row of peripheral non-heat conductive bristles facing said frontal side” (Claim 9)
“comprising at least about 20 holes” (Claim 10)
“wherein each of said holes has a diameter of about 0.5mm” (Claim 11)
“wherein the distance between the holes is about 1mm” (Claim 12)
“wherein said handle includes a fluid dispersion button operable to allow fluid flow” (Claim 16) 
The disclosure of the prior-filed application, Application No. 62/403285, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application and therefore the effective filing date for claims 1, 3-13, and 16-18 is 12/05/2017.
Drawings
The drawings were received on 07/10/2020 and 11/05/2020. These drawings are unacceptable.
The drawings filed 07/10/2020 and 11/05/2020 are not being entered because of new matter issues detailed below.
	
	Reference numeral 1 in Figure 5.  The disclosure mentions holes being positioned along or about the heating plate, but the arrangement of the newly added holes in Figure 5, being disposed inside the non heat-conductive bristles for example, and being the same size as the other holes and having fifteen such holes is new matter.
	Reference numeral 1 in Figures 6, 7, and 8.  The disclosure mentions holes being positioned along the first, second, third and fourth side of the heating plate.  However, the specific arrangement of holes shown in the Figures is new matter.

The drawings are objected to 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following limitations must be shown or the feature(s) canceled from the claims:
Claim 4: “holes arranged in the middle of said heating plate”
Claim 6: “the heating plate includes at least one axial row of holes positioned alternately within axial rows of said bristles”
Claim 8: “said holes arranged along said four edges of said heating plate”
No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "said frontal side" and “said backward side” in line 4.  There is insufficient antecedent basis for this limitation in the claim. Based on a review of Applicant’s specification, the frontal side and the backward side refers to front and back surfaces of the hairbrush, thus, for purposes of substantive examination, the limitation “such that said heat plate being positioned at said frontal side, and said fluid encasement being positioned at said backward side” is being interpreted as the heating plate is positioned at the front exterior surface and the fluid encasement is positioned at the rear exterior surface, as recited in amended claim 1.
Claim 9 recites the limitation "said frontal side" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Based on a review of Applicant’s specification, the frontal side is the front of the hairbrush. Thus, for purposes of substantive examination, the limitation “at least one row of peripheral non-heat conductive bristles facing said frontal side” is being interpreted in line with the specification such that at least one row of non-heat conductive bristles are arranged to extend away from the front exterior surface of the hairbrush head.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 7-8, 10, 12-13, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Dou et al. (WO2018/120188) in view of Schmid (US2010/0212179) and Habibi (US2008/0283081).
Regarding claim 1, Dou discloses a hairbrush (1, Figures 1-4) for treating hair, the hairbrush comprising: 
a handle (not labeled, refer to annotated Figure 1, below) configured to facilitate operation and control of the hairbrush by a user; and 
a hairbrush head (not labeled, refer to annotated Figure 1, below) extending from said handle, wherein said hairbrush head comprises: 
a distal end to which said handle is attached (not labeled, refer to annotated Figure 1, below), 
a proximal end opposite the distal end (not labeled, refer to annotated Figure 1, below), 
a longitudinal axis (not labeled, refer to annotated Figure 1, below) 
extending between the proximal end and the distal end, 
a front exterior surface (not labeled, but is the surface comprising bristles, 172 and 18, best shown in Figure 2), 
a rear exterior surface (surface visible in Figure 1), 
wherein the rear exterior surface includes a fluid encasement (16, Figures 1-2) for accommodating a hair treatment fluid selected from a group consisting of a medicament, a hair coloring, and a hair treatment composition including argan oil, an olive oil, or a castor oil, wherein the fluid encasement forms a portion of the rear exterior surface (this is an intended use limitation; Dou discloses filing the fluid encasement/detachable liquid tank with water and essential oil, see Paragraph [0027] of the translation; thus, the fluid encasement/detachable liquid tank is fully capable of being filled with the claimed hair treatment fluids), and 
a heating plate (17, refer to Paragraph [0027] which states that the plate, 17, is “heated to a preset temperature”, thereby providing a heating plate) facing a hair treatment area (not labeled, but is the area of the hairbrush comprising bristles, 172 and 18) on the front exterior surface, the heating plate configured to conduct heat towards a plurality of hairbrush bristles (bristles, 172, are depicted in Figure 2 as being coupled to heating plate, 17; thus, as the heating plate is heated to the preset temperature, the heating plate will conduct heat about its entire surface including in a direction towards the plurality of bristles) emerging outwardly thereof (best shown in Figure 2), wherein said fluid is flowable (the fluid is liquid and therefore by definition, is flowable), and dispersible from said fluid encasement onto said hair (the device comprises a “spray function key”, refer to Paragraph [0027] to disperse the fluid contained in the fluid encasement to other portions of the device and ultimately dispensed to an outside of the hairbrush via “a plurality of outlet holes” on the front exterior surface, refer to Paragraph [0023]), upon operation of said handle (the handle comprises keys 10, refer to Figure 2, which are operated to control “various function switches” of the device, refer to Paragraph [0024]; additionally refer to Paragraph [0027] which discloses a “spray function key” which causes the fluid contained in the fluid encasement to leave the fluid encasement and flow through the hairbrush); and wherein said fluid is in the form of drops (the device dispenses steam, which comprises liquid drops suspended in air). 

    PNG
    media_image1.png
    570
    1038
    media_image1.png
    Greyscale

Dou discloses that the fluid stored in the fluid encasement exits the hairbrush via a plurality of holes (refer to the Abstract and Paragraph [0023]); however, the holes are not shown and therefore Dou does not explicitly disclose that the fluid is dispersed from the fluid encasement via a plurality of holes within the heating plate, that the heating plate comprises a plurality of holes positioned alongside or about a portion of said heating plate, wherein said plurality of holes are arranged as two axial rows along opposing edges thereof; Dou additionally does not disclose that the fluid encasement protrudes from the rear exterior surface, rather, the fluid encasement is depicted as being flush with the exterior surface of the hairbrush (refer to Dou Figure 1); however, protruding fluid encasements and plates comprising holes for dispensing liquid from a hairstyling device is well-known in the art as demonstrated by Schmidt.
	Schmidt discloses a similar hairbrush for treating hair (18, 118; Figures 1-11), the hairbrush having an exterior surface (top surface with respect to Figure 1) and comprising a handle (28, 128) and a hairbrush head (26) extending from the handle, the hairbrush head comprising a plate (54) and a plurality of hairbrush bristles (56, 56a; 156) extending from the plate, a fluid encasement (42) for accommodating a hair treatment fluid (refer to Paragraphs [0026, 0031]) and defining a portion of a rear exterior surface (top surface, Figure 1), wherein the fluid encasement is depicted as being substantially flush with the exterior surface of the hairbrush (refer to Schmidt Figure 10), similar to Dou’s hairbrush, or alternatively as protruding from the rear exterior surface (refer to Schmidt Figure 3), thereby demonstrating that hairbrushes having a fluid encasement that defines a portion of the exterior surface and protrudes therefrom, is an art-recognized functionally equivalent configuration with hairbrushes having a fluid encasement that defines a portion of the exterior surface with the fluid encasement being flush with the exterior surface. Schmidt further discloses a plurality of holes (58, 158) positioned about a portion of the plate (best shown in Figures 2 and 9) through which the fluid contained in the fluid encasement is dispersed to a user’s hair (refer to Paragraph [0028]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dou’s hairbrush such that the fluid encasement which forms a portion of the rear exterior surface, protrudes from the rear exterior surface, as taught by Schmidt, since Schmidt demonstrates that fluid encasements protruding from the rear exterior surfaces are functionally equivalent with fluid encasements that are flush with the rear exterior surfaces, and since such a modification provides the advantage of providing a surface for which a user may push in order to aid in the removal of the fluid encasement from the hairbrush for refill and/or replacement.
	It would have also been obvious to one of ordinary skill in the art to further modify Dou’s hairstyling device such that the heating plate further comprises a plurality of holes positioned about a portion of said heating plate, as taught by Schmidt, since such a modification provides the advantage of ensuring that the fluid contained within the fluid encasement is spread through a user’s hair during brushing.
	The combination of Dou and Schmidt does not disclose that the plurality of holes are arranged as two axial rows of along opposing edges of the heating plate; rather, per the modification, the holes are disposed along a center of the plate in a circular arrangement.
Habibi discloses a similar device (Figures 1-18) comprising a handle (18) and a head (14, 10) extending from the handle, a fluid encasement (92), a heating plate (16) facing a hair treatment area (surface of 16), a plurality of holes (50) positioned alongside or about a portion of said heating plate (best shown in Figure 8), wherein said plurality of holes are arranged as two axial rows (refer to Figure 8, wherein the two outermost rows are arranged axially along the heating plate) along opposite edges (left and right edges, refer to Figure 8) thereof and wherein said fluid is dispersed via said plurality of holes (refer to Paragraph [0051]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hairbrush of the combination of Dou and Schmidt such that the plurality of holes are arranged as two axial rows of along opposing edges of the heating plate, as taught by Habibi, since such a modification provides the advantage of ensuring even application of the hair treatment fluid to a user’s hair. 
Regarding claim 3, the combination of Dou, Schmidt, and Habibi discloses the hairbrush of claim 1, as applied above. Dou further discloses wherein said hairbrush head further comprises a base (refer to cropped and annotated Figure 2, below) connected to, or continuously extending from said handle, said base mounted to said heating plate and to said fluid encasement, such that said heating plate being positioned at said front exterior surface, and said fluid encasement being positioned at said rear exterior surface (the base is connected to the fluid encasement via upper housing, 111; the base is additionally connected to the heating plate as depicted in the exploded view, Figure 2).

    PNG
    media_image2.png
    427
    632
    media_image2.png
    Greyscale

Regarding claim 5, the combination of Dou, Schmidt, and Habibi discloses the hairbrush of claim 1, as applied above. Dou further discloses wherein said bristles are arranged in a plurality of rows, each of said rows comprising a plurality of said bristles (best shown in Figure 2).
Regarding claim 7, the combination of Dou, Schmidt, and Habibi discloses the hairbrush of claim 1, as applied above. The combination does not thus far disclose wherein said heating plate has an essentially rectangular shape comprising four edges. Habibi further discloses a rectangular plate (best shown in Figure 8). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the hairbrush of the combination of Dou, Schmidt, and Habibi such that the heating plate is rectangular, as taught by Habibi, since such a modification would have involved a mere change in shape of a component of an invention and it has been held that a change in shape is within the level of ordinary skill in the art.
Regarding claim 8, the combination of Dou, Schmidt, and Habibi discloses the hairbrush of claim 7, as applied above. Per the modification addressed in claim 7, the heating plate of the combination of Dou, Schmidt, and Habibi was modified to have a rectangular shape, as taught by Habibi. Habibi additionally discloses wherein said holes are arranged along each of said four edges of said heating plate (refer to Figure 8). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the hairbrush of the combination of Dou, Schmidt, and Habibi such that said holes are arranged along each of said four edges of said heating plate, as taught by Habibi, since such a modification provides the advantage of ensuring better distribution of the product to be dispensed via said holes.
Regarding claim 10, the combination of Dou, Schmidt, and Habibi discloses the hairbrush of claim 1, as applied above. The combination does not thus far disclose comprising at least about 20 holes. Habibi further discloses at least 20 holes (refer to Habibi Figure 8). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the hairbrush of the combination of Dou, Schmidt, and Habibi such that the number of holes is about at least 20, as taught by Habibi, since such a modification provides a means for dispensing more hair treating fluid in a shorter period of time.  
Regarding claim 12, the combination of Dou, Schmidt, and Habibi discloses the hairbrush of claim 1, as applied above. The combination does not thus far disclose wherein the distance between any two of said plurality of holes is at least about 1 mm. Habibi discloses wherein the distance between any of said plurality of holes is at least about 1mm (Figure 11; Paragraph 0035). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the hairbrush of the combination of Dou, Schmidt, and Habibi such that the distance between any two of said plurality of holes is at least about 1 mm, since it has been held that Prior Art ranges that include claimed ranges, provide prima facie case of obviousness. See MPEP 2144.05(I). 
Regarding claim 13, the combination of Dou, Schmidt, and Habibi discloses the hairbrush of claim 1, as applied above. The combination does not thus far disclose that the hairbrush further comprises an oil vent lever connected to said fluid encasement and operable to close or open said encasement, thereby facilitating fluid fill thereof. Schmidt discloses an oil vent lever connected to said fluid encasement and operable to close or open said encasement, thereby facilitating fluid fill thereof (“The reservoir 42 may include a plug that is removed…in order to fill the reservoir 42 and is replaced before returning the reservoir 42 to” the hairbrush, refer to Schmidt Paragraph [0026]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the hairbrush of the combination of Dou, Schmidt, and Habibi such that the hairbrush further comprises an oil vent lever connected to said fluid encasement and operable to close or open said encasement, thereby facilitating fluid fill thereof, as taught by Schmidt, since such a modification provides the advantage of allowing reuse of the fluid encasement.
Regarding claim 16, the combination of Dou, Schmidt, and Habibi discloses the hairbrush of claim 1, as applied above. Dou further discloses wherein said handle includes a fluid dispersion button (“spray function key”, refer to Paragraph [0027], wherein the spray function key in the function key group, 10, which is positioned on the handle, refer to Figure 1) operable to allow fluid flow from said encasement (“After pressing the spray function key…the conduit transmits the water in the water storage layer…and the essential oil in the liquid storage layer…to the mixing chamber”, refer to Paragraph [0027], i.e. the water storage layer and the liquid storage layers are housed in the reservoir/fluid encasement and pressing of the spray function key causes the fluid to leave the fluid encasement). Per the modification addressed in claim 1, the plurality of holes of Schmidt were incorporated into the hairbrush of Dou such that the fluid contained within the fluid encasement is dispersed onto a user’s hair via said plurality of holes. Thus, the hairbrush of the combination of Dou, Schmidt, and Habibi discloses the hairbrush of claim 1, wherein said handle includes a fluid dispersion button operable to allow fluid flow from said encasement and dispersion thereof onto said hair, via said plurality of holes.
Regarding claim 17, the combination of Dou, Schmidt, and Habibi discloses the hairbrush of claim 1, as applied above. Dou further discloses wherein said handle comprises a heat control unit operable to control the heating temperature of the heating plate (heating plate is heated via heating element, 171, refer to Figure 2; A power key is provided in the function key group, 10, on the handle, as depicted in Figure 1, to power on the unit and “synchronously heat” the heating element, 171, to its preset temperature; additionally, a main circuit board, 15, receives feed back from temperature sensors, so that the temperature remains at its preset value; refer to Paragraph [0027]).
Regarding claim 18, the combination of Dou, Schmidt, and Habibi discloses the hairbrush of claim 1, as applied above. The combination does not thus far disclose wherein the hairbrush further comprises an automatic off switch module for shutting down said hairbrush when out of use. Schmidt discloses an automatic off switch module for shutting down said hairbrush when out of use (refer to Paragraph [0036]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the hairbrush of the combination of Dou, Schmidt, and Habibi such that the hairbrush further comprises an automatic off switch module for shutting down said hairbrush when out of use, as taught by Schmidt, since such a modification provides the advantage of improving the safety and energy-savings of the hairbrush.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Dou, Schmidt, and Habibi, as applied to claim 1 above, and further in view of Kitamura et al. (WO03/061431).
Regarding claim 4, the combination of Dou, Schmidt, and Habibi discloses the hairbrush of claim 1, as applied above. Dou further discloses wherein said fluid encasement is positioned within an interior space of said hairbrush head (refer to Dou Figure 2). The combination does not explicitly disclose wherein said hairbrush head has a substantially cylindrical shape at its cross-section and wherein said holes are arranged as an axial row about at least a portion of an outer circumference or in the middle of said heating plate. Rather, the combination is silent on the cross-section but appears to depict the cross-section as being elliptical (see Dou Figures 1-2 which show the hairbrush head being wider than it is tall, thereby resulting in an elliptical cross-section). Kitamura discloses a similar hairbrush (1, 1A, 1B) having a handle (8) and a hairbrush head (9) extending from the handle. Kitamura’s hairbrush head is depicted as having different cross-sections, including a substantially elliptically shaped hairbrush head (Kitamura, Figures 1A-1B), similar to that of the combination of Dou, Schmidt, and Habibi, or alternatively wherein the hairbrush head has a substantially cylindrical cross-section (Kitamura, Figures 15A-15B), thereby demonstrating that the shape/cross-section of the hairbrush head can be changed, as a matter of design choice, to provide functionally equivalent configurations. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hairbrush of the combination of Dou, Schmidt, and Habibi, such that the hairbrush head has a substantially cylindrical cross-section, as taught by Kitamura, since Kitamura demonstrates that cylindrical and elliptical cross-sections are art-recognized functional equivalents. Since the heating plate is disposed on an exterior surface of the hairbrush head, modifying the hairbrush head of the combination of Dou, Schmidt, and Habibi, to have a cylindrical cross-section results in the two axial rows of being disposed on an exterior surface thereof, wherein the exterior surface thereof is the circumference. Thus, the hairbrush of the combination of Dou, Schmidt, Habibi, and Kitamura discloses a hairbrush having a substantially cylindrical shape at its cross-section and said fluid encasement is positioned within an interior space of said hairbrush head, and wherein said holes are arranged as an axial row about at least a portion of an outer circumference or in the middle of said heating plate.
Regarding claim 6, the combination of Dou, Schmidt, and Habibi discloses the hairbrush of claim 1, as applied above. The combination does not disclose wherein the heating plate includes at least one axial row of holes positioned alternately within axial rows of said bristles. Kitamura discloses a similar hairbrush having a handle (8), a hairbrush head (9) and a plate (base of brushing section, 7, refer to Figures 15a-15b) disposed on a surface of the hairbrush head (refer to Figures 15a-15b). The plate comprises rows of both bristles (10) and holes (50, Figure 15b), with at least one row of holes alternating between rows of bristles (refer to Kitamura, Figure 15b). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hairbrush of the combination of Dou, Schmidt, and Habibi such that the heating plate includes at least one axial row of holes positioned alternately within axial rows of said bristles, as taught by Kitamura, since such a modification provides the advantage of a more effective dispensing means.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Dou, Schmidt, and Habibi as applied to claim 3 above, and further in view of Guy-Rabi et al. (US2016/0262518).
Regarding claim 9, the combination of Dou, Schmidt, and Habibi discloses the hairbrush of claim 3, as applied above. The combination does not explicitly disclose wherein the base comprises at least one row of peripheral non-heat conductive bristles facing said front exterior surface. However, Dou further discloses wherein said base comprises at least one row of peripheral “anti-scald comb teeth” (18, refer to Paragraph [0023]), wherein one of ordinary skill would expect anti-scald teeth to be formed of non-heat conductive material; however, the material from which the anti-scald teeth are formed is not disclosed.
Guy-Rabi discloses a similar hairbrush (300; Figures 5-12) comprising a handle (302, Figure 5) a hairbrush head (301, Figure 5), a base (303 and 360, Figures 5 and 7A), and a plurality of bristles (346 in Figure 5) facing a front exterior surface (top surface, Figure 5). Guy-Rabi further discloses a plurality of non-heat conducting bristles (320) -disposed about the base of the brush in different configurations, the configuration being “selected according to operative and safety requirements to provide an effective and safe brush”, (refer to Paragraph [0073]), including a configuration in which the non-heat conducting bristles (320) are disposed about a periphery of the base (best shown in Figure 5), wherein the non-heat conducting bristles are formed of an insulating material such as plastic or silicon (refer to Paragraph [0081]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hairbrush of the combination of Dou, Schmidt, and Habibi such that the base comprises at least one row of peripheral non-heat conductive bristles facing said front exterior surface, as taught by Guy-Rabi, since such a modification provides an effective and safe brush. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Dou, Schmidt, and Habibi, as applied to claim 1, above and further in view of Stankovic et al. (US2004/0031499).
Regarding claim 11, the combination of Dou, Schmidt, and Habibi discloses the hairbrush of claim 1, as applied above. The combination does not disclose wherein each of said plurality of holes has a diameter of at least about 0.5 mm. Stankovic et al. teaches a fluid dispensing hairbrush (Abstract) with dispenser openings that are at least .25 inches (Paragraph 0019; .25 inches=6.35 mm). Stankovic et al. teaches that these openings are at least this size to allow fluid to flow from the reservoir through said openings (Paragraph 0019).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the hairbrush of the combination of Dou, Schmidt, and Habibi to have holes of at least the size taught by Stankovic et al., to ensure that whatever fluid employed by the brush can successfully flow through the holes so that the brush could be used to dispense fluid onto the hair of a user.
Response to Arguments
Applicant's arguments filed 05/23/2022 have been fully considered. 
Claim Objections
The amendments overcome the previous claim objections; thus, all previous claim objections have been withdrawn.
Drawing Objections
Applicant acknowledges the drawing objections but has not filed any drawing amendments. Since no amendments to the drawings have been filed, the previous drawing objections are maintained.
35 U.S.C. 112(a) Rejections
Applicant’s amendments to claim 1 overcome the previous 35 U.S.C. 112(a) rejection; thus, all previous 35 U.S.C. 112(a) rejections have been withdrawn.
35 U.S.C. 103
Tsuji Reference
Applicant’s arguments with respect to claims 1, 3-13, and 16-21 as rejected under Tsuji have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Habibi reference
While a new ground of rejection is made in the current rejection, the Habibi reference is still being relied upon for certain teachings, thus, response to arguments regarding Habibi are below.
	Habibi Argument #1: 
Habibi is mischaracterized by the office in that Habibi is not directed whatsoever to the dispensing and application of any hair treatment agent to hair. Habibi applies heat and/or steam to hair, while the instant invention is directed to the application of hair treatment fluids to the hair in the form of drops.
Habibi Response #1:
Habibi is not being relied upon for the teaching of dispensing and application of any hair treatment agent to hair; rather, Habibi is being relied upon for the teaching of hole placement about a hairbrushing device. Further, Habibi’s device dispenses steam via a plurality of holes disposed in a plate on a hairstyling device, thus, Habibi’s device dispenses a fluid in the form of drops, i.e. steam is water in the form of drops, to a user’s hair.

Ma reference
Applicant’s arguments with respect to claims 1, 3-8, 10, 12, 16, and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH WOODHOUSE whose telephone number is (571)272-5635. The examiner can normally be reached Monday - Friday: 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARAH WOODHOUSE/Examiner, Art Unit 3772            
                                                                                                                                                                                            /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772